 

Exhibit 10.5

 

SUBSCRIPTION AGREEMENT

 

CONTENT CHECKED HOLDINGS, INC.

56-26 Chongshan Middle Rd, 1-5-1, Huanggu

Shenyang, Liaoning, China, 110031

 

This Subscription Agreement (this “Agreement”) has been executed by the
subscriber set forth on the signature page hereof (the “Subscriber”) in
connection with the private placement offering (the “Offering”) of a minimum of
$1,750,000 (the “Minimum Offering”) and a maximum of $4,000,000 (the “Maximum
Offering”) of shares (the “Common Shares”) of common stock, $0.001 par value per
share (the “Common Stock”), plus up to an additional $500,000 (1,000,000 Common
Shares) to cover over-allotments, issued by Content Checked Holdings, Inc.
(f/k/a Vesta International Corp.), a Nevada corporation (the “Company”), at a
purchase price of $0.50 per Share (the “Purchase Price”). This subscription is
being submitted to you in accordance with and subject to the terms and
conditions described in this Agreement, the Confidential and Non-Binding Summary
Term Sheet of the Company dated November 28, 2014, relating to the Offering (as
the same may be amended or supplemented, the “Term Sheet”), and any other
Disclosure Materials (as defined below). The minimum subscription is $50,000
(100,000 Common Shares). The Company may accept subscriptions for less than
$50,000 in its sole discretion.

 

The Common Shares being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
The Offering is being made on a reasonable best efforts basis to “accredited
investors,” as defined in Regulation D under the Securities Act.

 

The Common Shares are being offered and sold in connection with a reverse
triangular merger (the “Merger”) between a subsidiary of the Company and Content
Checked Inc., a Wyoming corporation (“Content Checked”), and certain other
transactions, on the terms and conditions to be set forth in that certain
Agreement and Plan of Merger and Reorganization to be negotiated between the
Company and Content Checked, pursuant to which Content Checked will become a
wholly owned subsidiary of the Company, and all of the outstanding Content
Checked stock will be converted into shares of the Company’s Common Stock, and
Content Checked stock options and warrants will be converted into options and
warrants to purchase the Company’s Common Stock. Prior to the first Closing (as
defined below), the Company intends to change its name to “Content Checked
Holdings, Inc.” or another name that reflects its intended new business.

 

In May 2014, Content Checked completed a private placement to accredited
investors of $250,000 of its 5% senior secured convertible promissory notes (the
“Bridge Notes”). Upon closing of the Merger and the Minimum Offering, the Bridge
Notes will convert into 625,000 Common Shares. The aggregate principal amount of
Bridge Notes converted upon the Merger will be included in the gross proceeds of
the Offering for purposes of meeting the Minimum Offering and the Maximum
Offering amounts.

 

Through November 2014, Content Checked also completed a private placement to
accredited investors of approximately $500,000 of its 5% unsecured convertible
promissory notes (the “Unsecured Bridge Notes”). Upon closing of the Merger and
the Minimum Offering, the Unsecured Bridge Notes will convert into approximately
1,111,111 Common Shares. Content Checked may sell up to an aggregate maximum of
US$1,500,000 principal amount of the Unsecured Bridge Notes. The aggregate
principal amount of the Unsecured Bridge Notes converted upon the Merger will be
included in the gross proceeds of the Offering for purposes of meeting the
Minimum Offering and the Maximum Offering amounts.

 

The undersigned acknowledges receipt of a copy of the Registration Rights
Agreement, substantially in the form of Exhibit B hereto (the “Registration
Rights Agreement”).

 

Each closing of the Offering (a “Closing,” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall take place at the
offices of Foley Shechter LLP, at 65 Route 4 East, River Edge, New Jersey 07661
(or such other place as is mutually agreed to by the Company).

 

 

 

 

The initial Closing will not occur unless:

 

  a. funds deposited in escrow as described in Section 2(b) below equal at least
the Minimum Offering, and corresponding documentation with respect to such
amounts has been delivered by Subscribers as described in Section 2(a) below;
and         b. the Merger shall have been effected (or is simultaneously
effected).

 

Thereafter, the Company may conduct one or more additional Closings for the sale
of the Common Shares until the termination of the Offering. Unless terminated
earlier by the Company, the Offering shall continue until January 2, 2015, which
date may be extended until January 31, 2015, by the Company, without notice to
any Subscriber, past, current or prospective.

 

The Term Sheet and any supplement or amendment thereto, and any disclosure
schedule or other information document, delivered to the Subscriber prior to
Subscriber’s execution of this Agreement, and any such document delivered to the
Subscriber after Subscriber’s execution of this Agreement and prior to the
Closing of the Subscriber’s subscription hereunder, are collectively referred to
as the “Disclosure Materials.”

 

1. Subscription. The undersigned Subscriber hereby subscribes to purchase the
number of Common Shares set forth on the Omnibus Signature Page attached hereto,
for the aggregate Purchase Price as set forth on such Omnibus Signature Page,
subject to the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein.     2.
Subscription Procedure. To complete a subscription for the Common Shares, the
Subscriber must fully comply with the subscription procedure provided in this
Section on or before the Closing Date.     a. Subscription Documents. On or
before the Closing Date, the Subscriber shall review, complete and execute the
Omnibus Signature Page to this Agreement, the Investor Profile, Anti-Money
Laundering Form and Investor Certification, attached hereto following the
Omnibus Signature Page (collectively, the “Subscription Documents”), and deliver
the Subscription Documents to the Company’s attorneys, Foley Shechter LLP
(“FS”), at the address set forth under the caption “How to subscribe for Common
Shares in the private offering of Content Checked Holdings, Inc.” below.
Executed documents may be delivered to FS by facsimile or electronic mail
(e-mail), if the Subscriber delivers the original copies of the documents to FS
as soon as practicable thereafter.     b. Purchase Price. Simultaneously with
the delivery of the Subscription Documents to FS as provided herein, and in any
event on or prior to the Closing Date, the Subscriber shall deliver to Foley
Shechter LLP, in its capacity as escrow agent (the “Escrow Agent”), the full
Purchase Price by certified or other bank check or by wire transfer of
immediately available funds, pursuant to the instructions set forth under the
caption “How to subscribe for Common Shares in the private offering of Content
Checked Holdings, Inc.” below. Such funds will be held for the Purchaser’s
benefit and will be returned promptly, without interest or offset, if this
Subscription Agreement is not accepted by the Company or the Offering is
terminated pursuant to its terms by the Company prior to the Closing as defined
herein.     c. Company Discretion. The Subscriber understands and agrees that
the Company in its sole discretion reserves the right to accept or reject this
or any other subscription for Common Shares, in whole or in part,
notwithstanding prior receipt by the Subscriber of notice of acceptance of this
subscription. The Company shall have no obligation hereunder until the Company
shall execute and deliver to the Subscriber an executed copy of this Agreement.
If this subscription is rejected in whole, or the offering of Common Shares is
terminated, all funds received from the Subscriber will be returned without
interest or offset, and this Agreement shall thereafter be of no further force
or effect. If this subscription is rejected in part, the funds for the rejected
portion of this subscription will be returned without interest or offset, and
this Agreement will continue in full force and effect to the extent this
subscription was accepted.

 

2

 

 

3. Placement Agent. None.     4. Representations and Warranties of the Company.
The Company hereby represents and warrants to the Subscriber the following:    
a) Organization and Qualification. The Company and each of its subsidiaries is a
corporation or other business entity duly organized and validly existing in good
standing under the laws of the jurisdiction of its formation, and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted. The Company and each of its subsidiaries is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect, as
defined below. Each subsidiary of the Company, after giving effect to the
Merger, is identified on Schedule 4a attached hereto. (For purposes of the
representations and warranties contained in this Section 4, the term
“Subsidiary” as applied to the Company includes Content Checked and its
subsidiaries on a pro forma basis giving effect to the Merger.     b)
Authorization, Enforcement, Compliance with Other Instruments. (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other agreements and documents that are exhibits hereto or thereto or are
contemplated hereby or thereby or necessary or desirable to effect the
transactions contemplated hereby or thereby (the “Transaction Documents”) and to
issue the Common Shares in accordance with the terms hereof and thereof, (ii)
the execution and delivery by the Company of each of the Transaction Documents
and the consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Common Shares, have been, or
will be at the time of execution of such Transaction Document, duly authorized
by the Company’s Board of Directors, and no further consent or authorization is,
or will be at the time of execution of such Transaction Document, required by
the Company, its respective Board of Directors or its stockholders, (iii) each
of the Transaction Documents will be duly executed and delivered by the Company,
(iv) the Transaction Documents when executed will constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.     c) Capitalization. The
authorized capital stock of the Company currently consists of 75,000,000 shares
of Common Stock and no shares of preferred stock, and prior to the Merger, the
authorized capital stock of the Company will consist of 75,000,000 shares of
Common Stock. As of November 14, 2014, the Company had 12,530,000 shares of
Common Stock issued and outstanding. The Company expects in the near future to
amend its Articles of Incorporation to (i) increase the amount of the shares of
Common Stock that it is authorized to issue to 250,000,000 shares, and (ii)
authorize the Company to issue up to 10,000,000 shares of “blank check”
preferred stock. All of the outstanding shares of Common Stock and of the stock
of each of the Company’s Subsidiaries have been duly authorized, validly issued
and are fully paid and nonassessable. After giving effect to the Merger and
other than as disclosed or will be disclosed in the Company’s filings with the
Securities and Exchange Commission: (i) no shares of capital stock of the
Company or any of its Subsidiaries will be subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) no shares of capital stock of the Company or any of its
Subsidiaries will be subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company; (iii) there will
be no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, in each case,
other than as set forth in Schedule 4(c), (iv) there will be no outstanding debt
securities other than indebtedness as set forth in Schedule 4(c), (v) other than
pursuant to the Registration Rights Agreement, there will be no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act, and (vi)
there will be no outstanding registration statements, and there will be no
outstanding comment letters from the SEC or any other regulatory agency; (vii)
except as provided in this Agreement, there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Common Shares as described in this Agreement; (viii) no co-sale
right, right of first refusal or other similar right exists with respect to the
Common Shares or the issuance and sale thereof; and (ix) the issue and sale of
the Common Shares will not result in a right of any holder of Company securities
to adjust the exercise, exchange or reset price under such securities.
Immediately after giving effect to the Merger and the Closing of the Minimum
Offering or the Maximum Offering, the pro forma outstanding capitalization of
the Company will be as set forth Schedule 4(c). Upon request, the Company will
make available to the Subscriber true and correct copies of the Company’s
Certificate of Incorporation, and as in effect on the date hereof (the
“Certificate of Incorporation”), and the Company’s By-laws, as in effect on the
date hereof (the “By-laws”), and the terms of all securities exercisable for
Common Stock and the material rights of the holders thereof in respect thereto
other than stock options issued to employees and consultants.

 

3

 

 

d) Issuance of Securities. The Common Shares are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and nonassessable, and are free from all taxes, liens and charges with respect
to the issue thereof.     e) No Conflicts. The execution, delivery and
performance of each of the Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the Certificate of Incorporation or the
By-laws (or equivalent constitutive document) of the Company or any of its
Subsidiaries or (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any Subsidiary is a party, or
result in a violation of any law, rule, regulation, order, judgment or decree
(including U.S. federal and state securities laws and regulations) applicable to
the Company or any Subsidiary or by which any property or asset of the Company
or any Subsidiary is bound or affected except for those which could not
reasonably be expected to have a material adverse effect on the assets,
business, condition (financial or otherwise), results of operations or future
prospects of the Company and its Subsidiaries taken as a whole (a “Material
Adverse Effect”). Except those which could not reasonably be expected to have a
Material Adverse Effect, neither the Company nor any Subsidiary is in violation
of any term of or in default under its constitutive documents. Except those
which could not reasonably be expected to have a Material Adverse Effect,
neither the Company nor any Subsidiary is in violation of any term of or in
default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or any Subsidiary. The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity, except for any violation which could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Except as
specifically contemplated by this Agreement and as required under the Securities
Act and any applicable state securities laws, neither the Company nor any of its
Subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the other Transaction Documents in accordance
with the terms hereof or thereof. Except as set forth on Schedule 4e, neither
the execution and delivery by the Company of the Transaction Documents, nor the
consummation by the Company of the transactions contemplated hereby or thereby,
will require any notice, consent or waiver under any contract or instrument to
which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or to which any of their assets is subject, except for any
notice, consent or waiver the absence of which would not have a Material Adverse
Effect and would not adversely affect the consummation of the transactions
contemplated hereby or thereby. All consents, authorizations, orders, filings
and registrations which the Company or any of its Subsidiaries is required to
obtain pursuant to the preceding two sentences have been or will be obtained or
effected on or prior to the Closing. The Company is unaware of any facts or
circumstance, which might give rise to any of the foregoing.     f) Absence of
Litigation. There is no action, suit, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body now pending or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its Subsidiaries, wherein
an unfavorable decision, ruling or finding would (i) adversely affect the
validity or enforceability of, or the authority or ability of the Company or any
of its Subsidiaries to perform its obligations under, this Agreement or any of
the other Transaction Documents, or (ii) have a Material Adverse Effect.

 

4

 

 

g) Acknowledgment Regarding Subscriber’s Purchase of the Common Shares. The
Company acknowledges and agrees that each Subscriber is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that each Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby and
any advice given by such Subscriber or any of their respective representatives
or agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Subscriber’s
purchase of the Common Shares. The Company further represents to the Subscribers
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.     h) No General Solicitation. Neither the Company, nor any of
its affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Common Shares.     i)
No Integrated Offering. Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Common Shares or the
securities contained therein under the Securities Act or cause this offering of
the Common Shares or the securities contained therein to be integrated with
prior offerings by the Company for purposes of the Securities Act.     j)
Employee Relations. Neither Company nor any Subsidiary is involved in any labor
dispute nor, to the knowledge of the Company, is any such dispute threatened.
Neither Company nor any Subsidiary is party to any collective bargaining
agreement. The Company’s and/or its Subsidiaries’ employees are not members of
any union, and the Company and its Subsidiaries’ relationship with their
respective employees is good.     k) Intellectual Property Rights. Except as set
forth on Schedule 4k, the Company and its Subsidiaries own or possess all
patents, trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others except for such conflicts that
would not result in a Material Adverse Effect. Neither Company nor any
Subsidiary has received any notice of infringement of, or conflict with, the
asserted rights of others with respect to any intellectual property that it
utilizes.     l) Environmental Laws.

 

  (i) The Company and each Subsidiary has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
written notice of violation, formal administrative proceeding, or investigation,
inquiry or information request, relating to any Environmental Law involving the
Company or any Subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.           For purposes of this
Agreement, “Environmental Law” means any national, state, provincial or local
law, statute, rule or regulation or the common law relating to the environment
or occupational health and safety, including without limitation any statute,
regulation, administrative decision or order pertaining to (i) treatment,
storage, disposal, generation and transportation of industrial, toxic or
hazardous materials or substances or solid or hazardous waste; (ii) air, water
and noise pollution; (iii) groundwater and soil contamination; (iv) the release
or threatened release into the environment of industrial, toxic or hazardous
materials or substances, or solid or hazardous waste, including without
limitation emissions, discharges, injections, spills, escapes or dumping of
pollutants, contaminants or chemicals; (v) the protection of wild life, marine
life and wetlands, including without limitation all endangered and threatened
species; (vi) storage tanks, vessels, containers, abandoned or discarded
barrels, and other closed receptacles; (vii) health and safety of employees and
other persons; and (viii) manufacturing, processing, using, distributing,
treating, storing, disposing, transporting or handling of materials regulated
under any law as pollutants, contaminants, toxic or hazardous materials or
substances or oil or petroleum products or solid or hazardous waste. As used
above, the terms “release” and “environment” shall have the meaning set forth in
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended.

 

5

 

 

  (ii) To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company or any
Subsidiary.         (iii) The Company and its Subsidiaries (i) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (ii) are in
compliance with all terms and conditions of any such permit, license or
approval.

 

m) Permits; FDA Compliance. The Company and its Subsidiaries have all
authorizations, approvals, clearances, licenses, permits, certificates or
exemptions (including manufacturing approvals and authorizations, pricing and
reimbursement approvals, labeling approvals, registration notifications or their
foreign equivalent) issued by any regulatory authority or governmental agency
(collectively, “Permits”) required to conduct their respective businesses as
currently conducted except to the extent that the failure to have such Permits
would not have a Material Adverse Effect. The conduct of business by the Company
complies, and at all times has substantially complied, in all material respects
with the Permits, the Federal Food, Drug and Cosmetic Act (the “FDCA”) and
similar federal, state and foreign laws applicable to the evaluation, testing,
manufacturing, distribution, advertising and marketing of each of the Company’s
medical device products, in whatever stage of development or commercialization
except to the extent that the failure to so comply would not have a Material
Adverse Effect. To the knowledge of the Company, as of the date hereof, neither
the United States Food and Drug Administration (the “FDA”) nor any comparable
regulatory authority or governmental agency is considering limiting, suspending
or revoking any such Permit or changing the marketing classification or labeling
of the products of the Company or any of its Subsidiaries. To the knowledge of
the Company, there is no false or misleading information or material omission in
any product application or other submission by the Company or any of its
Subsidiaries to the FDA or any comparable regulatory authority or governmental
agency. The Company or its Subsidiaries have fulfilled and performed in all
material respects their obligations under each Permit, and, as of the date
hereof, to the knowledge of the Company, no event has occurred or condition or
state of facts exists which would constitute a breach or default or would cause
revocation or termination of any such Permit except to the extent that such
breach, default, revocation or termination would not have a Material Adverse
Effect. To the knowledge of the Company, any third party that is a manufacturer
or contractor for the Company or any of its Subsidiaries is in compliance in all
material respects with all Permits insofar as they pertain to the manufacture of
product components or products for the Company. The Company and its Subsidiaries
have not received any Form FDA-483, notice of adverse finding, FDA warning
letter, notice of violation or “untitled letter,” notice of FDA action for
import detention or refusal, or any other notice from the FDA or other
governmental agency alleging or asserting noncompliance with any applicable laws
or Permits. The Company and its Subsidiaries are not subject to any obligation
arising under an administrative or regulatory action, FDA inspection, FDA
warning letter, FDA notice of violation letter or other notice, response or
commitment made to or with the FDA or any comparable regulatory authority or
governmental agency. The Company and its Subsidiaries have made all
notifications, submissions and reports required by the FDCA or similar federal,
state and foreign laws, except to the extent that the failure to make such
notifications, submission or reports would not have a Material Adverse Effect.  
  n) Title. Neither the Company nor any of its Subsidiaries owns any real
property. Except as set forth on Schedule 4n, each of the Company and its
Subsidiaries has good and marketable title to all of its personal property and
assets free and clear of any material restriction, mortgage, deed of trust,
pledge, lien, security interest or other charge, claim or encumbrance which
would have a Material Adverse Effect. Except as set forth on Schedule 4n, with
respect to properties and assets it leases, each of the Company and its
Subsidiaries is in material compliance with such leases and holds a valid
leasehold interest free of any liens, claims or encumbrances which would have a
Material Adverse Effect.

 

6

 

 

o) No Material Adverse Breaches, etc. Neither Company nor any Subsidiary is
subject to any charter, corporate or other legal restriction, or any judgment,
decree, order, rule or regulation which in the judgment of the Company’s
officers has or is expected in the future to have a Material Adverse Effect.
Neither Company nor any Subsidiary is in breach of any contract or agreement
which breach, in the judgment of the Company’s officers, has or is expected to
have a Material Adverse Effect.     p) Tax Status. The Company and each
Subsidiary has made and filed (taking into account any valid extensions) all
material federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject and (unless
and only to the extent that the Company or such Subsidiary has set aside on its
books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due from the Company or any Subsidiary by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.     q) Certain Transactions. Except for arm’s length transactions
pursuant to which the Company or any Subsidiary makes payments in the ordinary
course of business upon terms no less favorable than it could obtain from third
parties, none of the officers, directors, or employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.     r) Rights of First Refusal. Except as set forth on Schedule 4(r),
the Company is not obligated to offer the securities offered hereunder on a
right of first refusal basis or otherwise to any third parties including, but
not limited to, current or former stockholders of the Company, underwriters,
brokers, agents or other third parties.     s) Reliance. The Company
acknowledges that the Subscriber is relying on the representations and
warranties made by the Company hereunder and that such representations and
warranties are a material inducement to the Subscriber purchasing the Common
Shares. The Company further acknowledges that without such representations and
warranties of the Company made hereunder, the Subscribers would not enter into
this Agreement.     t) Brokers’ Fees. The Company does not have any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.     u) SEC Reports.
The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Exchange Act
of 1934, as amended, including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material).

 

7

 

 

5. Representations and Warranties of the Subscriber. The Subscriber represents
and warrants to the Company the following:     a. The Subscriber, its advisers,
if any, and its designated representatives, if any, have the knowledge and
experience in financial and business matters necessary to evaluate the merits
and risks of its prospective investment in the Company and have carefully
reviewed and understand the risks of, and other considerations relating to, the
purchase of Common Shares, including, without limitation, those set forth on
Exhibit A hereto, and the tax consequences of the investment, and have the
ability to bear the economic risks of the investment.     b. The Subscriber is
acquiring the Common Shares for investment for its own account and not with the
view to, or for resale in connection with, any distribution thereof. The
Subscriber understands and acknowledges that the Common Shares have not been
registered under the Securities Act or any state securities laws, by reason of a
specific exemption from the registration provisions of the Securities Act and
applicable state securities laws, which depends upon, among other things, the
bona fide nature of the investment intent as expressed herein. The Subscriber
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to any
third person with respect to any of the Common Shares,. The Subscriber
understands and acknowledges that the offering of the Common Shares pursuant to
this Agreement will not be registered under the Securities Act nor under the
state securities laws on the ground that the sale provided for in this Agreement
and the issuance of securities hereunder is exempt from the registration
requirements of the Securities Act and any applicable state securities laws.    
c. The Subscriber is an “accredited investor” as defined in Rule 501 of
Regulation D as promulgated by the Securities and Exchange Commission under the
Securities Act, for the reason(s) specified on the Accredited Investor
Certification attached hereto as completed by Subscriber, and Subscriber shall
submit to the Company such further assurances of such status as may be
reasonably requested by the Company. The Subscriber resides in the jurisdiction
set forth on the Subscriber’s Omnibus Signature Page affixed hereto.     d. The
Subscriber (i) if a natural person, represents that he or she is the greater of
(A) 21 years of age or (B) the age of legal majority in his or her jurisdiction
of residence, and has full power and authority to execute and deliver this
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof; (ii) if a corporation, partnership, or limited
liability company or partnership, or association, joint stock company, trust,
unincorporated organization or other entity, represents that such entity was not
formed for the specific purpose of acquiring the Common Shares, such entity is
duly organized, validly existing and in good standing under the laws of the
state of its organization, the consummation of the transactions contemplated
hereby is authorized by, and will not result in a violation of state law or its
charter or other organizational documents, such entity has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof and to
purchase and hold the Common Shares, the execution and delivery of this
Agreement has been duly authorized by all necessary action, this Agreement has
been duly executed and delivered on behalf of such entity and is a legal, valid
and binding obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Agreement in such capacity and on behalf
of the subscribing individual, ward, partnership, trust, estate, corporation, or
limited liability company or partnership, or other entity for whom the
Subscriber is executing this Agreement, and such individual, partnership, ward,
trust, estate, corporation, or limited liability company or partnership, or
other entity has full right and power to perform pursuant to this Agreement and
make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Subscriber is a party or by which it is bound.     e. The Subscriber understands
that the Common Shares are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Subscriber’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Subscriber
set forth herein in order to determine the availability of such exemptions and
the eligibility of such Subscriber to acquire such securities.     f. The
Subscriber understands that no public market now exists, and there never will be
a public market for, the Common Shares, that a limited public market for the
Company’s Common Stock exists and that there can be no assurance that an active
public market for the Common Stock will exist or continue to exist.

 

8

 

 

g. The Subscriber, its advisers, if any, and its designated representatives, if
any, have received and reviewed information about the Company, including all
Disclosure Materials, and have had an opportunity to discuss the Company’s
business, management and financial affairs with its management. The Subscriber
understands that such discussions, as well as any Disclosure Material provided
by the Company, were intended to describe the aspects of the Company’s business
and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Agreement, the Company makes no representation or warranty with
respect to the completeness of such information and makes no representation or
warranty of any kind with respect to any information provided by any entity
other than the Company. Some of such information may include projections as to
the future performance of the Company, which projections may not be realized,
may be based on assumptions which may not be correct and may be subject to
numerous factors beyond the Company’s control. Additionally, the Subscriber
understands and represents that it is purchasing the Common Shares
notwithstanding the fact that the Company may disclose in the future certain
material information the Subscriber has not received, including (without
limitation) financial statements of the Company and or Content Checked for the
current or prior fiscal periods, and any subsequent period financial statements
that will be filed with the Securities and Exchange Commission, that it is not
relying on any such information in connection with its purchase of the Common
Shares and that it waives any right of action with respect to the nondisclosure
to it prior to its purchase of the Common Shares of any such information. Each
Subscriber has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Common Shares.     h. As of the Closing, all actions on the
part of Subscriber, and its officers, directors and partners, if applicable,
necessary for the authorization, execution and delivery of this Agreement and
the Registration Rights Agreement and the performance of all obligations of the
Subscriber hereunder and thereunder shall have been taken, and this Agreement
and the Registration Rights Agreement, assuming due execution by the parties
hereto and thereto, constitute valid and legally binding obligations of the
Subscriber, enforceable in accordance with their respective terms, subject to:
(i) judicial principles limiting the availability of specific performance,
injunctive relief, and other equitable remedies and (ii) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
generally relating to or affecting creditors’ rights.     i. Subscriber
represents that neither it nor, to its knowledge, any person or entity
controlling, controlled by or under common control with it, nor any person
having a beneficial interest in it, nor any person on whose behalf the
Subscriber is acting: (i) is a person listed in the Annex to Executive Order No.
13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Subscriber”). The Subscriber agrees to provide the Company, promptly upon
request, all information that the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules and orders. The Subscriber consents
to the disclosure to U.S. regulators and law enforcement authorities by the
Company and its affiliates and agents of such information about the Subscriber
as the Company reasonably deems necessary or appropriate to comply with
applicable U.S. antimony laundering, anti-terrorist and asset control laws,
regulations, rules and orders. If the Subscriber is a financial institution that
is subject to the USA Patriot Act, the Subscriber represents that it has met all
of its obligations under the USA Patriot Act. The Subscriber acknowledges that
if, following its investment in the Company, the Company reasonably believes
that the Subscriber is a Prohibited Subscriber or is otherwise engaged in
suspicious activity or refuses to promptly provide information that the Company
requests, the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require the Subscriber to transfer the
Common Shares. The Subscriber further acknowledges that the Subscriber will have
no claim against the Company or any of its affiliates or agents for any form of
damages as a result of any of the foregoing actions.

 

9

 

 

  If the Subscriber is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Subscriber receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Subscriber represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.     j.
The Subscriber or its duly authorized representative realizes that because of
the inherently speculative nature of businesses of the kind conducted and
contemplated by the Company, the Company’s financial results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that could result in
substantial or, at times, even total losses for investors in securities of the
Company.     k. The Subscriber has adequate means of providing for its current
and anticipated financial needs and contingencies, is able to bear the economic
risk for an indefinite period of time and has no need for liquidity of the
investment in the Common Shares and could afford complete loss of such
investment.     l. The Subscriber is not subscribing for Common Shares as a
result of or subsequent to any advertisement, article, notice or other
communication, published in any newspaper, magazine or similar media or
broadcast over television, radio, or the internet, or presented at any seminar
or meeting, or any solicitation of a subscription by a person not previously
known to the Subscriber in connection with investments in securities generally.
    m. The Subscriber acknowledges that U.S. federal or state agency or any
other government or governmental agency has passed upon the Common Shares or
made any finding or determination as to the fairness, suitability or wisdom of
any investments therein.     n. The Subscriber agrees to be bound by all of the
terms and conditions of the Registration Rights Agreement and to perform all
obligations thereby imposed upon it.     o. All of the information that the
Subscriber has heretofore furnished or which is set forth herein is correct and
complete as of the date of this Agreement, and, if there should be any material
change in such information prior to the admission of the undersigned to the
Company, the Subscriber will immediately furnish revised or corrected
information to the Company.     p. (For ERISA plans only) The fiduciary of the
ERISA plan (the “Plan”) represents that such fiduciary has been informed of and
understands the Company’s investment objectives, policies and strategies, and
that the decision to invest “plan assets” (as such term is defined in ERISA) in
the Company is consistent with the provisions of ERISA that require
diversification of plan assets and impose other fiduciary responsibilities. The
Subscriber fiduciary or Plan (a) is responsible for the decision to invest in
the Company; (b) is independent of the Company or any of its affiliates; (c) is
qualified to make such investment decision; and (d) in making such decision, the
Purchaser fiduciary or Plan has not relied primarily on any advice or
recommendation of the Company or any of its affiliates.

 

6. Transfer Restrictions. The Subscriber acknowledges and agrees as follows:    
a. The Common Shares have not been registered for sale under the Securities Act,
in reliance on the private offering exemption in Section 4(2) thereof; the
Company does not currently intend to register the Common Shares under the
Securities Act at any time in the future; and the undersigned will not
immediately be entitled to the benefits of Rule 144 with respect to the Common
Shares.

 

10

 

 

b. The Subscriber understands that there are substantial restrictions on the
transferability of the Common Shares (sometimes referred to as the “Securities”)
that the certificates representing the Securities shall bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such certificates or other instruments):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER
OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY,
THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN
THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (a) such Common Shares are sold pursuant to a registration statement
under the Securities Act, or (b) such holder delivers to the Company an opinion
of counsel, reasonably acceptable to the Company, that a disposition of the
Securities is being made pursuant to an exemption from such registration and
that the Securities, after such transfer, shall no longer be “restricted
securities” within the meaning of Rule 144.

 

c. Each Subscriber understands that prior to the Merger, the Company will be a
“shell company” as defined in Rule 12b-2 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and that upon the filing of a Current
Report on Form 8-K reporting the consummation of the Merger and the Transactions
and otherwise containing Form 10 information discussed below, the Company will
cease to be a shell company. Pursuant to Rule 144(i), securities issued by a
current or former shell company (that is, the Securities) that otherwise meet
the holding period and other requirements of Rule 144 nevertheless cannot be
sold in reliance on Rule 144 until one year after the Company (a) is no longer a
shell company; and (b) has filed current “Form 10 information” (as defined in
Rule 144(i)) with the SEC reflecting that it is no longer a shell company, and
provided that at the time of a proposed sale pursuant to Rule 144, the Company
is subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act and has filed all reports and other materials required to be filed by
Section 13 or 15(d) of the Exchange Act, as applicable, during the preceding 12
months (or for such shorter period that the issuer was required to file such
reports and materials), other than Form 8-K reports. As a result, the
restrictive legends on certificates for the Securities cannot be removed except
in connection with an actual sale meeting the foregoing requirements or pursuant
to an effective registration statement.     7. Indemnification. The Subscriber
agrees to indemnify and hold harmless the Company and any other broker, agent or
finder engaged by the Company for the Offering, and their respective officers,
directors, employees, agents, control persons and affiliates from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all expenses incurred in investigating,
preparing or defending against any litigation commenced or threatened) based
upon or arising out of the Subscriber’s actual or alleged false acknowledgment,
representation or warranty, or misrepresentation or omission to state a material
fact, or breach by the Subscriber of any covenant or agreement made by the
Subscriber, contained herein or in any other document delivered by the
Subscriber in connection with this Agreement.

 

11

 

 

8. Revocability; Binding Effect. The subscription hereunder may be revoked prior
to the Closing thereon, provided that written notice of revocation is sent and
is received by the Company at least three (3) business days prior to the Closing
on such subscription. The Subscriber hereby acknowledges and agrees that this
Agreement shall survive the death or disability of the Subscriber and shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and permitted assigns. If the
Subscriber is more than one person, the obligations of the Subscriber hereunder
shall be joint and several and the agreements, representations, warranties and
acknowledgments herein shall be deemed to be made by and be binding upon each
such person and such person’s heirs, executors, administrators, successors,
legal representatives and permitted assigns.     9. Modification. This Agreement
shall not be modified or waived except by an instrument in writing signed by the
party against whom any such modification or waiver is sought to be enforced.    
10. Immaterial Modifications to the Registration Rights Agreement. The Company
may, at any time prior to the initial Closing, amend the Registration Rights
Agreement if necessary to clarify any provision therein, without first providing
notice or obtaining prior consent of the Subscriber.     11. Notices. Any notice
or other communication required or permitted to be given hereunder shall be in
writing and shall be mailed by certified mail, return receipt requested, or
delivered against receipt to the party to whom it is to be given (a) if to the
Company, at the address set forth above, with a copy to Foley Shechter LLP, 65
Route 4 East, River Edge, New Jersey 07661, or (b) if to the Subscriber, at the
address set forth on the Omnibus Signature Page hereof (or, in either case, to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section). Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof.     12. Assignability. This Agreement and the
rights, interests and obligations hereunder are not transferable or assignable
by the Subscriber, and the transfer or assignment of the Common Shares shall be
made only in accordance with all applicable laws.     13. Applicable Law. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, without reference to the principles thereof relating to the
conflict of laws.     14. Submission to Jurisdiction; Waiver of Trial by Jury.
Each party to this Agreement (a) submits to the exclusive jurisdiction of any
state or federal court located in New York County in the State of New York
having subject matter jurisdiction in any action or proceeding arising out of or
relating to this Agreement, (b) agrees that any dispute or controversy
concerning, arising out of or relating to this Agreement may be heard and
determined in any such court, and (c) shall not bring any action or proceeding
concerning, arising out of or relating to this Agreement in any other court.
Each party to this Agreement waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought. Any party to this Agreement
may make service on another party hereto by sending or delivering a copy of the
process to the party to be served at the address and in the manner provided for
the giving of notices in this Agreement. Nothing in this Section, however, shall
affect the right of any party to serve legal process in any other manner
permitted by law. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.     15. Blue Sky
Qualification. The purchase of Common Shares under this Agreement is expressly
conditioned upon the exemption from qualification of the offer and sale of the
Common Shares from applicable federal and state securities laws. The Company
shall not be required to qualify this transaction under the securities laws of
any jurisdiction and, should qualification be necessary, the Company shall be
released from any and all obligations to maintain its offer, and may rescind any
sale contracted, in the jurisdiction.

 

12

 

 

16. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.     17.
Confidentiality. The Subscriber acknowledges and agrees that any information or
data the Subscriber has acquired from or about the Company or may acquire in the
future, not otherwise properly in the public domain, including, without
limitation, the Disclosure Materials, was received in confidence. The Subscriber
agrees not to divulge, communicate or disclose, except as may be required by law
or for the performance of this Agreement, or use to the detriment of the Company
or for the benefit of any other person, or misuse in any way, any confidential
information of the Company, including any scientific, technical, trade or
business secrets of the Company and any scientific, technical, trade or business
materials that are treated by the Company as confidential or proprietary,
including, but not limited to, internal personnel and financial information of
the Company or its affiliates, the manner and methods of conducting the business
of the Company or its affiliates and confidential information obtained by or
given to the Company about or belonging to third parties. The Subscriber
understands that the Company may rely on Subscriber’s agreement of
confidentiality to comply with the exemptive provisions of Regulation FD under
the Securities Act of 1933 as set forth in Rule 100(a)(b)(2)(ii) of Regulation
FD. In addition, the Subscriber acknowledges that it is aware that the United
States securities laws generally prohibit any person who is in possession of
material nonpublic information about a public company such as the Company from
purchasing or selling securities of such company.     18. Anti-Dilution. The
Common Shares shall have anti-dilution protection such that if within
twenty-four (24) months after the final Closing of the Offering the Company
shall issue Additional Shares of Common Stock (as defined below) without
consideration or for a consideration per share, or with an exercise or
conversion price per share, less than the Purchase Price, the Subscriber shall
be entitled to receive from the Company (for no additional consideration)
additional Common Shares in an amount such that, when added to the number of
Common Shares purchased by Subscriber under this Agreement, will equal the
number of Common Shares that the Subscriber’s Purchase Price for the Common
Shares set forth on the Subscriber’s signature page hereof would have purchased
at the Adjusted Price (as defined below). The “Adjusted Price” shall be a price
(calculated to the nearest cent) determined by multiplying the Adjusted Price
per share in effect immediately prior to such issue (which, for avoidance of
doubt, shall be $0.50 prior to the first such issue) by a fraction, (A) the
numerator of which shall be (1) the number of shares of Common Stock outstanding
immediately prior to such issue plus (2) the number of shares of Common Stock
which the aggregate consideration received or to be received by the Company for
the total number of Additional Shares of Common Stock so issued would purchase
at such Adjusted Price; and (B) the denominator of which shall be (1) the number
of shares of Common Stock outstanding immediately prior to such issue plus (2)
the number of such Additional Shares of Common Stock so issued; provided that,
(i) for the purpose of this Section, all shares of Common Stock issuable upon
conversion or exchange of convertible securities outstanding immediately prior
to such issue shall be deemed to be outstanding, and (ii) the number of shares
of Common Stock deemed issuable upon conversion or exchange of such outstanding
convertible securities shall be determined without giving effect to any
adjustments to the conversion or exchange price or conversion or exchange rate
of such convertible securities resulting from the issuance of Additional Shares
of Common Stock that is the subject of this calculation.       “Additional
Common Shares of Common Stock” shall mean all shares of Common Stock issued by
the Company after the first Closing of the Offering (including without
limitation any shares of Common Stock issuable upon conversion or exchange of
any convertible securities or upon exercise of any option or warrant, on an
as-converted basis), other than: (i) shares of Common Stock issued or issuable
upon conversion or exchange of any convertible securities or exercise of any
options or warrants outstanding as of immediately following the Merger and the
first Closing; (ii) shares of Common Stock issued or issuable by reason of a
dividend, stock split, split-up or other distribution on shares of Common Stock
relating to any recapitalization, reclassification or reorganization of the
capital stock of the Company, or any consolidation or merger of the Company with
another corporation, or the sale of all or substantially all of its assets or
other transaction effected in such a way that there is no change of control of
the Company; (iii) shares of Common Stock (or options with respect thereto)
issued or issuable to employees or directors of, or consultants to, the Company
or any of its Subsidiaries pursuant to a plan, agreement or arrangement approved
by the Board of Directors of the Company, including but not limited to, any of
the Company’s equity incentive plans; (iv) shares of Common Stock issued or
issuable pursuant to the acquisition of another entity or business by the
Company by merger, purchase of substantially all of the assets or other
reorganization or pursuant to a joint venture agreement, but not including a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities; and (v) securities issued to financial institutions, institutional
investors or lessors in connection with credit arrangements, equipment
financings, lease arrangements or similar transactions, in each case approved by
a majority of disinterested directors of the Company, and in the aggregate not
exceeding ten percent (10%) of number of shares of Common Stock outstanding at
any time.

 

13

 

 

19. Miscellaneous     a. This Agreement, together with the Registration Rights
Agreement, constitute the entire agreement between the Subscriber and the
Company with respect to the Offering and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof.
The terms and provisions of this Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.     b. The representations
and warranties of the Company and the Subscriber made in this Agreement shall
survive the execution and delivery hereof and delivery of the Common Shares for
a period of twelve (12) months following the Closing Date.     c. Each of the
parties hereto shall pay its own fees and expenses (including the fees of any
attorneys, accountants, appraisers or others engaged by such party) in
connection with this Agreement and the transactions contemplated hereby, whether
or not the transactions contemplated hereby are consummated.     d. This
Agreement may be executed in one or more original or facsimile counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument and which shall be enforceable against
the parties actually executing such counterparts. The exchange of copies of this
Agreement and of signature pages by facsimile transmission or in .pdf format
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile or in pdf format shall be
deemed to be their original signatures for all purposes.     e. Each provision
of this Agreement shall be considered separable and, if for any reason any
provision or provisions hereof are determined to be invalid or contrary to
applicable law, such invalidity or illegality shall not impair the operation of
or affect the remaining portions of this Agreement.     f. Paragraph titles are
for descriptive purposes only and shall not control or alter the meaning of this
Agreement as set forth in the text.     g. The Subscriber understands and
acknowledges that there may be multiple Closings for the Offering.     h. The
Subscriber hereby agrees to furnish the Company such other information as the
Company may request prior to the Closing with respect to its subscription
hereunder.     20. Omnibus Signature Page. This Agreement is intended to be read
and construed in conjunction with the Registration Rights Agreement and the
Escrow Agreement. Accordingly, pursuant to the terms and conditions of this
Agreement and the Registration Rights Agreement, it is hereby agreed that the
execution by the Subscriber of this Agreement, in the place set forth on the
Omnibus Signature Page below, shall constitute agreement to be bound by the
terms and conditions hereof and the terms and conditions of the Registration
Rights Agreement, with the same effect as if each of such separate but related
agreement were separately signed.

 

14

 

 

21. Public Disclosure. Neither the Subscriber nor any officer, manager,
director, member, partner, stockholder, employee, affiliate, affiliated person
or entity of the Subscriber shall make or issue any press releases or otherwise
make any public statements or make any disclosures to any third person or entity
with respect to the transactions contemplated herein and will not make or issue
any press releases or otherwise make any public statements of any nature
whatsoever with respect to the Company without the Company’s express prior
approval. The Company has the right to withhold such approval in its sole
discretion.     22. Potential Conflicts. FS may now or hereafter own shares of
the Company. FS, is counsel to Content Checked and has represented Content
Checked in the proposed transaction, for which it will receive legal fees in
accordance with an executed retainer agreement. FS may become counsel to the
Company and represent the Company in the proposed transaction, for which it will
receive legal fees in accordance with a separate executed retainer agreement.

 

[Signature Page Follows]

 

15

 

 

CONTENT CHECKED HOLDINGS, INC.

 

IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement as
of the _____________ ___, 2015.

 

  CONTENT CHECKED HOLDINGS, INC.         By: /s/ Kristian Finstad   Name:
Kristian Finstad   Title: Chief Executive Officer

 

16

 

 

How to subscribe for Common Shares in the private offering of

Content Checked Holdings, Inc.:

 

1. Date and Fill in the number of Common Shares being purchased and complete and
sign the Omnibus Signature Page.     2. Initial the Investor Certification in
the appropriate place or places.     3. Complete and sign the Investor Profile.
    4. Complete and sign the Anti-Money Laundering Information Form.     5. Fax
or email all forms and then send all signed original documents to:

 

Foley Shechter LLP

65 Route 4 East

River Edge, New Jersey 07661

Facsimile Number: (917) 688-4092

Telephone Number: (917) 688-4099

Attn: Jonathan R. Shechter

Email Address: info@foleyshechter.com

 

6. If you are paying the Purchase Price by check, a certified or other bank
check for the exact dollar amount of the Purchase Price for the number of Common
Shares you are purchasing should be made payable to the order of “Foley &
Schechter LLP, as Escrow Agent for Content Checked Holdings, Inc.” and should be
sent directly to Foley Shechter LLP, 65 Route 4 East, River Edge, New Jersey
07661, Attention: Jonathan Shechter.     7. If you are paying the Purchase Price
by wire transfer, you should send a wire transfer for the exact dollar amount of
the Purchase Price for the number of Common Shares you are purchasing according
to the following instructions:

 

BANK: Citibank, N.A.   1345 Avenue of the Americas   New York, NY 10105 ACCOUNT
TITLE: Foley Shechter LLP Attorney Escrow ACCOUNT NUMBER: ___________ ROUTING
NUMBER: ___________ SWIFT CODE:  CITIUS33 Reference: “VSTT - PPO; [insert
Subscriber’s name]”     Foley Shechter LLP Accounting Contact: Jonathan
Shechter; telephone: (917) 688-4099; email: js@foleyshechter.com.

 

Thank you for your interest,

 

Content Checked Holdings, Inc.

 

17

 

 

CONTENT CHECKED HOLDINGS, INC. (f/k/a VESTA INTERNATIONAL CORP.)

 

OMNIBUS SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT AND

REGISTRATION RIGHTS AGREEMENT

 

The undersigned, desiring to: (i) enter into the Subscription Agreement, dated
as of April 17, 2015 (the “Subscription Agreement”), between the undersigned,
Content Checked Holdings, Inc. (f/k/a Vesta International Corp.), a Nevada
corporation (the “Company”), and the other parties thereto, in or substantially
in the form furnished to the undersigned, (ii) enter into the Registration
Rights Agreement (the “Registration Rights Agreement”), among the undersigned,
the Company and the other parties thereto, in or substantially in the form
furnished to the undersigned, and (iii) purchase the Common Shares of the
Company’s securities as set forth in the Subscription Agreement and below,
hereby agrees to purchase such Common Shares from the Company and further agrees
to join the Subscription Agreement and the Registration Rights Agreement as a
party thereto, with all the rights and privileges appertaining thereto, and to
be bound in all respects by the terms and conditions thereof. The undersigned
specifically acknowledges having read the representations section in the
Subscription Agreement entitled “Representations and Warranties of the
Subscriber” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Subscriber.

 

IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement
and the Registration Rights Agreement.

 

Dated: ___________________ ____, 201__

 

X $0.50 = $ Number of Common Shares   Purchase Price per Unit   Total Purchase
Price

 

SUBSCRIBER (individual)   SUBSCRIBER (entity)       Signature   Name of Entity  
    Print Name   Signature           Print Name:   Signature (if Joint Tenants
or Tenants in Common)   Title:         Address of Principal Residence:   Address
of Executive Offices:            

 

Social Security Number(s):   IRS Tax Identification Number:       Telephone
Number:   Telephone Number: Facsimile Number:   Facsimile Number: E-mail
Address:   E-mail Address:

 

1 Will reflect the Closing Date. Not to be completed by Subscriber.

 

18

 

 

CONTENT CHECKED HOLDINGS, INC.

 

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial _______ I have a net worth of at least US$1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
(For purposes of calculating your net worth under this paragraph, (a) your
primary residence shall not be included as an asset; (b) indebtedness secured by
your primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)     Initial
_______ I have had an annual gross income for the past two years of at least
US$200,000 (or US$300,000 jointly with my spouse) and expect my income (or joint
income, as appropriate) to reach the same level in the current year.     Initial
_______ I am a director or executive officer of Content Checked Holdings, Inc.

 

For Non-Individual Investors (Entities)

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______ The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above.    
Initial _______ The investor certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least
US$5 million and was not formed for the purpose of investing the Company.    
Initial _______ The investor certifies that it is an employee benefit plan whose
investment decision is made by a plan fiduciary (as defined in ERISA §3(21))
that is a bank, savings and loan association, insurance company or registered
investment advisor.     Initial _______ The investor certifies that it is an
employee benefit plan whose total assets exceed US$5,000,000 as of the date of
this Agreement.     Initial _______ The undersigned certifies that it is a
self-directed employee benefit plan whose investment decisions are made solely
by persons who meet at least one of the criteria for Individual Investors.    
Initial _______ The investor certifies that it is a U.S. bank, U.S. savings and
loan association or other similar U.S. institution acting in its individual or
fiduciary capacity.     Initial _______ The undersigned certifies that it is a
broker-dealer registered pursuant to §15 of the Securities Exchange Act of 1934.

 

19

 

 

Initial _______ The investor certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding US$5,000,000
and not formed for the specific purpose of investing in the Company.     Initial
_______ The investor certifies that it is a trust with total assets of at least
US$5,000,000, not formed for the specific purpose of investing in the Company,
and whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment.     Initial _______ The investor
certifies that it is a plan established and maintained by a state or its
political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of US$5,000,000.
    Initial _______ The investor certifies that it is an insurance company as
defined in §2(13) of the Securities Act of 1933, or a registered investment
company.

 

20

 

 

CONTENT CHECKED HOLDINGS, INC.

 

Investor Profile

(Must be completed by Investor)

 

Section A - Personal Investor Information

 

Investor Name(s):  

 

Individual executing Profile or Trustee:  

 

Social Security Numbers / Federal I.D. Number:  

 

Date of Birth:     Marital Status:   Joint Party Date of Birth:     Investment
Experience (Years):   Annual Income:     Liquid Net Worth:   Net Worth*:        
             

 

Tax Bracket: _____ 15% or below   _____ 25% - 27.5%   _____ Over 27.5%

 

Home Street Address:  

 

Home City, State & Zip Code:  

 

Home Phone:  ________________________ Home Fax:  __________________ Home Email:
 _____________

 

Employer:  

 

Employer Street Address:  

 

Employer City, State & Zip Code:  

 

Bus. Phone:    Bus. Fax:    Bus. Email:  

 

Type of Business:  

 

Outside Broker/Dealer:  

 

Section B - Certificate Delivery Instructions

 

____ Please deliver certificate to the Employer Address listed in Section A.

____ Please deliver certificate to the Home Address listed in Section A.

____ Please deliver certificate to the following address:
________________________________________

 

21

 

 

Section C - Form of Payment - Check or Wire Transfer

 

____ Check payable to Foley Shechter LLP, as Escrow Agent for Content Checked
Holdings, Inc. Wire funds from my outside account according to Section 1(a) of
the Securities Purchase Agreement.

 

____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.

 

Please check if you are a FINRA member or affiliate of a FINRA member firm: ____

 

      Investor Signature   Date

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

22

 

 

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

What is money laundering?

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

How big is the problem and why is it important?

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 

23

 

 

ANTI-MONEY LAUNDERING INFORMATION FORM

 

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

 

INVESTOR NAME:           LEGAL ADDRESS:                       SSN# or TAX ID#  
  OF INVESTOR:           YEARLY INCOME:           NET WORTH:   *

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

INVESTMENT OBJECTIVE(S):
 ______________________________________________________________________

 

ADDRESS OF BUSINESS OR OF EMPLOYER:
 _________________________________________________________      
 _________________________________________________________

 

FOR INVESTORS WHO ARE INDIVIDUALS: AGE:
 ______________________________________________________

 

FOR INVESTORS WHO ARE INDIVIDUALS: OCCUPATION:
 _____________________________________________

 

FOR INVESTORS WHO ARE ENTITIES: TYPE OF BUSINESS:
 _____________________________________________

 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1. Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

Current Driver’s License or Valid Passport or Identity Card

 

(Circle one or more)

 

2. If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

24

 

 

3. Please advise where the funds were derived from to make the proposed
investment:

 

Investments Savings Proceeds of Sale Other ____________

 

(Circle one or more)

 

Signature:           Print Name:           Title (if applicable):          
Date:    

 

25

 

 

EXHIBIT A

 

Risk Factors

 

[see attached]

 

26

 

 

EXHIBIT B

 

Registration Rights Agreement

 

[see attached]

 

27

 

 

